Citation Nr: 0922425	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO rating decision.  

The Veteran testified in a hearing held at the RO before a 
Decision Review Officer (DRO) in September 2007.  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO in June 2008, but failed to 
appear.  His request for hearing is accordingly deemed to 
have been withdrawn.  See 38 C.F.R. § 20.704(d).  



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished. 
 
2. The currently demonstrated bilateral sensorineural hearing 
loss and tinnitus are shown as likely as not to be due to the 
exposure to acoustic trauma that began during the Veteran's 
active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by bilateral sensorineural hearing loss 
is due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issues herein decided has been accomplished.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as sensorineural hearing loss, when a chronic disease 
manifests itself in service, or where demonstrated to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.307, and the Veteran currently has the 
same condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In the present case, the Veteran's service treatment record 
(STR) includes a July 1966 physical examination showing that 
hearing acuity at entrance was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 0
0
0
--
0
LEFT
0
0
0
--
0

A March 1968 examination report shows that hearing acuity 
upon the Veteran's discharge was found as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 0
0
0
--
0
LEFT
0
0
5
--
5


The Veteran's DD214 shows that his military occupational 
specialty was 36C20 (Lineman).  

Following service, in September 2006, the Veteran presented 
for a private (non-VA) audiological evaluation.  The 
audiologist noted that the Veteran's symptoms included 
difficulty understanding conversations, and constant 
bilateral tinnitus.  He also explained that, although there 
was no familial or medical history related to hearing loss, 
there was a significant history of in-service noise exposure.  

The audiologist reported audiometry results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 
20
50
60
65
LEFT
15
20
50
70
65


The audiologist further found that word recognition scores 
were 88 percent, bilaterally, when presented at a loud 
conversational level.  Accordingly, he diagnosed hearing 
within normal limits sloping steeply to a moderate-to-severe 
mid to high frequency bilateral sensorineural hearing loss. 
(The audiologist noted that the evaluation results were 
excellent.).  

In December 2006, the Veteran underwent a VA audiological 
evaluation to determine the current severity and etiology of 
the hearing loss disability and tinnitus.  The examiner, an 
audiologist, noted that the Veteran's complaints included 
bilateral hearing loss and constant tinnitus.  

The Veteran also described significant in-service noise 
exposure, including from artillery and blasts, throughout his 
period of service.  The examiner noted that post-service 
noise exposure was not considered significant.  

On examination of the Veteran, the VA audiologist found that 
otoscopic inspection revealed clear ear canals; tympanic 
members were visible bilaterally; and acoustic immittance 
measures indicated normal mobility of the middle ear 
structures, bilaterally.  

The VA audiologist reported audiometry results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 5
15
50
55
65
LEFT
10
20
45
65
60

Additionally, the examiner noted that speech recognition 
scores were within normal limits bilaterally.  

Accordingly, the examiner diagnosed mild-to-severe 
sensorineural hearing loss bilaterally (and he explained that 
the results were consistent and considered to be a valid 
estimate of the Veteran's hearing acuity).  

Finally, the VA examiner explained that the claims file 
revealed hearing acuity within normal limits upon entry and 
separation from service.  Therefore, he concluded, it was 
less likely that the Veteran's present hearing loss and 
tinnitus were related to service.  

In an October 2007 addendum, the VA examiner further 
supported his opinion by indicating that he found no reports 
of tinnitus in the Veteran's claims file.  Generally, he 
explained, tinnitus, in the absence of significant hearing 
loss, is considered to be related to other causes, such as 
medication, hypertension, and subsequent noise exposure.  

Since medical records, in general, rarely document tinnitus, 
the examiner indicated that it was impossible to say with 
certainty that the Veteran's tinnitus was not present during 
his active service.  However, the examiner interpreted the 
Veteran's reports of tinnitus, as being less likely than not 
related to his in-service noise exposure.  

In support of his claim, the Veteran asserted throughout 
various statements of record and during his DRO hearing, 
that, during basic training, he qualified using an M14 
machine gun and was also exposed to hand grenades and live-
fire exercises.  

During one training incident, the Veteran had an explosive go 
off right next to him, which caused pain in his ears and a 
headache; he did not report the incident.  Later, during 
training, he also qualified on an M16, M60, M79, and .50 cal 
machine gun.  

Finally, he indicated that his duties involved using a very 
loud machine to rewound wire onto reels, which was very loud 
and he was not provided hearing protection.  He usually 
worked around the wire reels for up to two hours at a time 
without hearing protection. The Veteran emphasized that he 
was not provided hearing protection during service.   

Additionally, the Veteran asserted that following service, he 
worked for a phone company.  Although he was not often 
exposed to loud noise, hearing protection was always 
provided.  

In further support of his claim, the Veteran's wife wrote in 
a September 2006 letter that the Veteran's hearing loss had 
been noticeably different for the prior 10 years.  She had to 
repeat herself many times when talking to him, and, unless 
looking right at him, he may not even hear her.  He also had 
difficulty hearing people in a crowd, hearing the television, 
and using the phone.  One night, he could not even hear a 
smoke detector alarm.  

The Veteran also submitted internet articles showing that 
hearing loss and tinnitus are disorders that may be caused by 
acoustic trauma, such as loud noise exposure including 
explosions.  Additionally, the Veteran submitted an internet 
article explaining that a Browning .50 cal machine gun is an 
automatic, belt-fed, recoil operated, air-cool, crew-operated 
machine gun.  

Based upon a review of this record, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
warranted.  

First, the in-service audiometry results provide some 
evidence of acoustic trauma during service, as indicated by 
the audiological evaluation results at discharge showing a 
decrease in hearing acuity in the left ear.  Although these 
in-service audiometry readings do not meet the criteria to be 
considered a disability for VA purposes, the absence of 
evidence of a hearing disability during service (or of 
compensable hearing loss within the first year after 
discharge) is not fatal to a claim of service connection for 
hearing loss.  See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the 
medical evidence provides a sound basis for attributing the 
credible evidence of in-service acoustic trauma to the post-
traumatic hearing loss disability.  See Hensley, 5 Vet. App. 
at 159.

In that regard, the Veteran is shown to have current tinnitus 
and a hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.

Further, the record contains the lay assertions of the 
Veteran and his wife indicating that he was exposed to 
significant in-service acoustic trauma and had experienced 
progressively worsening hearing loss and tinnitus since 
service.  The Board notes that a veteran is competent to 
testify concerning his in-service hearing loss and treatment 
thereof.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); see also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (explaining that a veteran is competent 
to testify to in-service acoustic trauma, in-service symptoms 
of tinnitus, and continuous symptoms of tinnitus following 
service, since tinnitus is a symptoms capable of lay 
observation).  

Lay evidence can be competent and sufficient to establish a 
diagnosis or etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, the private audiologist, in his September 2006 report, 
specified that the Veteran had no familial history or medical 
history related to hearing loss.  He noted, rather, that the 
Veteran had a significant history of in-service noise 
exposure.  

In short, the lay evidence of record credibly asserts 
acoustic trauma and hearing loss during service and chronic 
symptoms since discharge from service.  Plus, the lay 
assertions are supported by the private audiologist's later 
diagnosis and opinion.  

The Board recognizes that the VA examiner, in his December 
2006 examination report and October 2007 addendum, stated 
that the Veteran's current hearing loss disability and 
tinnitus are not related to his in-service acoustic trauma.  
His opinions are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

The Board, however, is not obligated to accept a physician's 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  The 
Board's duty is to assess the credibility and probative value 
of medical evidence.  See Hayes, 5 Vet. App. at 69.  In fact, 
the Board may favor one medical opinion over another if it 
offers an adequate statement of reasons or bases.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

The probative weight of medical evidence is based on a 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).

The most probative value of a medical opinion comes from its 
reasoning.  Therefore, a medical opinion containing only data 
and conclusions is not entitled to any weight.  In fact, a 
review of the claims file does not substitute for a lack of a 
reasoned analysis.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record).  

On the other hand, the factual premises of a medical opinion 
are important in determining its probative weight.  In short, 
a medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
weight.  Nieves-Rodriquez, 22 Vet. App. at 304.  

Here, the Board finds that the VA examiner's conclusions 
carry little probative value.  Although supported by a 
reasoned analysis, his conclusions were not based on a 
complete review of the Veteran's medical history.  
Specifically, the VA examiner stated, in his October 2007 
addendum opinion, that the claims file included no reports of 
tinnitus.  

As shown, however, the record included the September 2006 
audiologist's report diagnosing tinnitus.  Since he did not 
account for or address the private audiologist's opinion in 
his examination report, the VA examiner's opinion cannot be 
found to have been based on a factually accurate history.  

Moreover, the VA examiner failed consider the Veteran's lay 
assertions, which, as noted above, are competent evidence 
demonstrating in-service acoustic trauma and a continuity of 
symptomatology following service.  See Layno, 6 Vet. App. at 
470; Charles, 16 Vet. App. at 374 (2002).  

Rather, the examiner based his opinion solely on the lack of 
post-service medical evidence.  He simply noted the in-
service audiometry results and observed, incorrectly, that 
there was an absence of post-service evidence.  The lack of 
post-service medical evidence alone, however, does not 
constitute evidence against his claim.  See Ledford, 3 Vet. 
App. at 89; Hensley, 5 Vet. App. at 159; see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that 
although the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

Since the VA examiner's conclusions were not based on a 
factually accurate medical history and failed to consider the 
Veteran's lay assertions, the Board finds that his opinion 
carries little probative weight.  

In light of the foregoing, the Board finds that the evidence 
is at least in a state of equipoise showing that the 
Veteran's current hearing loss disability and tinnitus are as 
likely as not due to acoustic trauma during his active 
service.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, claim of service connection for bilateral hearing 
loss and tinnitus is granted.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


